DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) (or a similar nonce term) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) (or a similar nonce term) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas delivery system in claim 1 which has been interpreted as, e.g., a gas input line and equivalents thereto as mentioned on page 10; a vacuum assembly in claim 2 which has been interpreted as, e.g., a vacuum pump and equivalents thereto as mentioned on page  8; and a heating element in claim 16 which has been interpreted as, e.g., a heating coil, an embedded heater, a radiative heater, an infrared lamp and equivalents thereto as mentioned on page 12.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim 1 uses the term “high-pressure processing chamber” which is a relative term without defining how to evaluate the same.  However, the specification at page thereof gives an example of high pressure as “above 10 atmospheres”.  Thus, Examiner has used this definition in examining the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 4-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0232512 to Dickinson et al. in view of U.S. Patent No. 7,105,061 to Shrinivasan et al.
Dickinson et al. disclose a combined processing chamber for processing a layer on a substrate, the combined processing chamber comprising: a high pressure chamber (see, e.g., Figs. 2B, 4A, 6; 90B) having a ceiling and an outer wall; a vacuum chamber (10 or 210), wherein the vacuum chamber surrounds an outer wall of the high pressure chamber; a pedestal (120) to support the substrate, the pedestal being positioned within the high-pressure chamber; a gas delivery system (e.g., 103, 101, 127, 105 and 107) configured to introduce a processing gas into the high-pressure chamber through the ceiling of the high pressure chamber and capable of increasing the pressure within the high pressure chamber while the high pressure chamber is isolated from the vacuum chamber; and a valve assembly (e.g. 75 and 15) configured to selectively isolate the pressure within the vacuum chamber from the pressure within the high pressure chamber.  
Dickinson et al., disclose the combined processing chamber substantially as claimed and as disclosed above.
However, Dickinson et al. fail to disclose the valve assembly comprises:  a slit through the outer wall configured to receive a substrate therethrough; and an arm disposed through the slit and movable to engage an inner surface of the outer wall of the high pressure chamber.
Shrinivasan et al. disclose a slit valve assembly having a door (108) engaging an inner surface of an outer wall of a high pressure chamber for the purpose of providing an intrinsically safe chamber door  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the slit valve of Dickinson et al. as a slit valve assembly having the arm configured to engage an inner surface of the outer wall in the first position to form the seal between the high pressure chamber and the vacuum chamber and further comprising an actuator to move the arm relative to the slit, the artm disposed at least partially through the slit, the actuator being coupled to a proximal end of the arm outside of the vacuum chamber in order to provide an intrinsically safe chamber door for the high pressure chamber as taught by Srinivasan et al.
With respect to claim 2, the combined processing chamber may further comprise a vacuum assembly/pumps (79, also, see, e.g., para. 20) to lower a pressure within the vacuum chamber to near vacuum.
With respect to claims 4 and 5, the valve assembly further comprises an isolation valve (e.g. 75 and 15) capable of adjusting the pressure within the vacuum chamber and to release gases within the vacuum chamber.
With respect to claim 8, the overall apparatus may further comprise a robot arm (225) configured to transfer the substrate through the valve assembly from the high pressure chamber to the vacuum chamber.
With respect to claim 9, in both Dickinson et al. and Shrinivasan et al., the slit extends laterally between the between the high pressure chamber and the vacuum chamber.  See aforementioned figures.
With respect to claim 10, in modified Dickinson et al. further discloses the arm (15) movable between a first position in which the arm covers (closed) the slit to form a seal between the high-pressure chamber and the vacuum chamber and a second position (open) in which the slit is uncovered and the substrate is transferrable through the slit from the high-pressure chamber to the vacuum chamber.
With respect to claim 11, modified Dickinson et al. the arm is configured to engage the inner surface of the outer wall in the first position to form the seal between the high-pressure chamber and the vacuum chamber.
With respect to claim 12, as detailed above, the slit valve assembly comprises an actuator to move the arm relative to the slit, the actuator being coupled to a proximal end of the arm outside the vacuum chamber.
Regarding the intended use(s) of the apparatus, with respect to the above claims, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 3, 7, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. as applied to claims 1-2, 4-5 and 8-12 above in view of U.S. Patent Pub. No. 2004/0184792 to Hamelin et al.
Regarding claim 3, modified Dickinson et al., disclose the combined processing chamber substantially as claimed and as disclosed above.
However, modified Dickinson et al. fail to disclose a controller configured to operate the vacuum assembly.
In an apparatus configured to isolate a chamber using a valve assembly/gate valve assembly (see, e.g., para. 33, 36, 51-52, 61-63), Hamelin teach providing a controller for the purpose of coupling to various assemblies/units/devices, etc. (including a valve assembly) to control the various assemblies/units/devices, etc.
Thus, it would have been obvious to one of ordinary skill at the time Applicant’s invention was effectively filed to have provided a controller for operating the valve assembly of modified Dickinson et al. in order to control the same as taught by Hamelin et al.

With respect to claim 7, in Dickinson et al., the gas delivery system comprises an exhaust system (105 and 107) to exhaust gas within the high pressure chamber, thereby depressurizing the high pressure chamber before the valve assembly is opened in order to isolate the high pressure chamber from an a external module thereby providing a buffer (see, e.g., abstract and para. 58 and 82).
However, Dickinson et al. fails to suggest a controller configured to operate the exhaust system to depressurize the high pressure chamber before the valve assembly is opened.
Again, in an apparatus configured to isolate a chamber using a pumping system (see, e.g., para. 33, 36, 51-52, 61-63), Hamelin teach providing a controller for the purpose of coupling to various assemblies/units/devices, etc. (including an exhaust assembly) to control the various assemblies/units/devices, etc.
Thus, it would have been obvious to one of ordinary skill at the time Applicant’s invention was effectively filed to have provided a controller for operating the exhaust assembly according to the method of Dickinson et al. in order to control the same as taught by Hamelin et al.

With respect to claims 15-16, Dickinson et al. teach that the chamber may be used for treatment processes including heating and annealing, but does not provide for any specific heating elements within the chamber or positioned within the pedestal.
Hamelin et al. disclose use of a temperature controlled substrate holder (i.e. a pedestal with heating elements positioned within the pedestal) and other temperature control mechanisms for the purpose of performing temperature control of a substrate and/or process during a thermal treatment (see, e.g., paras. 54-57).
Thus, it would have been obvious to one of ordinary skill at the time Applicant’s invention was effectively filed to have provided a pedestal with heating elements and other temperature control mechanisms in Dickinson et al. in order perform temperature control of a substrate and/or process during a thermal treatment as taught by Hamelin et al.

With respect to claim 18, Dickinson et al. disclose the chamber substantially as claimed and as described above.

However, Dickinson et al. fail to disclose the chamber further comprising a lift pin assembly to lift the substrate from the pedestal.

Hamelin et al. disclose the provision of a lift pin assembly including lift pins (510) for the purpose of enabling exchange of a substrate in and out of the chamber for processing (see, e.g., paras. 35 and 60).

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided a lift pin assembly including lift pins in Dickinson et al. in order to enable exchange of a substrate in and out of the chamber for processing as taught by Hamelin et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,179,941. Although the claims at issue are not identical, they are not patentably distinct from each other because, while different claim language is used, the ‘941 patent anticipates and/or renders obvious each of the features of claims 1-3 of the present application.
Claims 1, 9-11 are is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/230,637 (PG PUB 2019/0119769) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while different claim language is used, the ‘637 application anticipates and/or renders obvious each of the features of claims 1-3 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 15-16 and 18 have been considered but are moot because the new ground of rejection has been modified to address the amended claim language.
Although the amendments overcome the previous rejections, they do not overcome the prior art of record as set forth in the above rejections.
Examiner also notes the courts have ruled that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6,889,627; USP Pub. 2013/0068391 and USP Pub. No. 2014/0144462 disclose slit valve assemblies including a slit, arm and flange door, wherein the portions of the slit for transferring a substrate and for moving the arm are either explicitly and/or implicitly substantially coextensive.  Additionally, in ‘627 and ‘391 the arm movement and the substrate transfer are in substantially the same direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/KARLA A MOORE/               Primary Examiner, Art Unit 1716